Title: From Thomas Jefferson to Isaac Briggs, 5 March 1803
From: Jefferson, Thomas
To: Briggs, Isaac


          
            Dear Sir
            Washington Mar. 5. 1803.
          
          I have something to propose to you much to your advantage: but it is necessary I should see you; & as I leave this the day after tomorrow, I have only tomorrow for an interview. I send the bearer express, to see if you could come here tomorrow (Sunday)   Accept my best wishes.
          
            Th: Jefferson
          
        